DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cam (claim 28; specification “cam 28” on page 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 25 objected to because of the following informalities: 
Claim 25 recites “controlled by at least one mobile pushrod”. This is a minor antecedent basis issue. Understood as -- controlled by at the least one mobile pushrod—for further examination. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 re-recites “a position” numerous times in functional language to describe distinctly named positions. This makes the claim difficult to follow and also raises issues of antecedent basis. 
Claims 17-30 are also rejected by virtue of their dependency on claim 16.
Claim 18 recites “describes a movement of the same nature”. It is unclear what the metes and bounds of “same” are. Understood as –same direction—in light of the specification.
Claim 19 recites “describes a movement of a different nature or in a distinct direction”. It is unclear what the metes and bounds of “different” and “distinct” are, and if there is a semantic difference between “different” or “distinct”. Understood as – describes a movement of a different direction — in light of the specification.
Claim 21 recites “stable retention”. It is unclear what the metes and bounds of “stable” are. Understood as merely –retention— in light of the specification.
Claim 28 recites “a cam”. It is unclear, in light of the drawings, what this structure entails. Additionally, “the lever” is unclear as there are two levers in claim 16. And lastly, it is unclear if the “cam” recited in this claim is the same, part of, or different from the “a respective cam[s]” of claim 16.
These issues compound in claim 29, which recites “a profile of the cam” and “the cam”, which are unclear because they refer to the unclear “cam” of claim 28.

Allowable Subject Matter
Claims 16-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, none of the art discloses at least “the control member being a lever articulated to the body, the actuator being a lever articulated to the body and wherein the two levers are articulated to the body and each comprise a respective cam having a respective cam profile and collaborating with at least one mobile pushrod for control of the collection of shutoff valve shutter(s)” in the context of the claim.
Numerous references disclose a portion of the claim:
 Phillippe et al (FR 2793297, cited by applicant) discloses (FIGs 1 and 6) a two-lever pushrod valve similar to the application. However, the locking lever 33 does not have a cam nor have any collaboration with the pushrod 7.
No prior art renders obvious to deficiencies of Phillippe. Furthermore, the modification in theory would likely require impermissible hindsight reasoning.
Pearson (US 1944456) discloses (FIGs 1-5) a two-lever valve where the two levers can lock against each other’s cams. However, there is no pushrod.
No prior art renders obvious to deficiencies of Phillippe. Furthermore, the modification in theory would likely require impermissible hindsight reasoning.
Claims 17-30 are also allowable by virtue of their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valves similar to the application are disclosed by Chan (US 20060090795), Jones (US 1395678), Geipel et al (US 20170101304), Pfannenschmidt (US 5615707), Schomer (US 4429711), and Nimberger (US 20130056665).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753